251 F.2d 464
Fred Thomas MILLS, Appellant,v.UNITED STATES of America, Appellee.
No. 7593.
United States Court of Appeals Fourth Circuit.
Argued January 21, 1958.
Decided January 22, 1958.

I. C. Crawford, Asheville, N. C., for appellant
Hugh E. Monteith, Asst. U. S. Atty., Sylva, N. C. (J. M. Baley, Jr., U. S. Atty., Asheville, N. C., on brief), for appellee.
Before PARKER, Chief Judge, and SOBELOFF and HAYNSWORTH, Circuit Judges.
PER CURIAM.


1
This is an appeal in a criminal case in which appellant was convicted of removal, concealment and possession of nontax-paid liquor in violation of the Internal Revenue Laws. There was abundant evidence of circumstances showing beyond doubt that appellant was guilty of the crime charged. He complains that evidence was admitted to the effect that a glass jar in his possession contained liquor and that this was discovered as the result of an unlawful search of his person. It appears, however, that the search, if it can be called a search, was perfectly lawful as it was incident to a lawful arrest made by officers who had reasonable ground from what they themselves had observed to believe that a felony was being committed by appellant in their presence. He complains, also, of comments made by the judge with respect to this evidence; but no exception was taken to them and they could not have affected the result of the trial. Appellant was clearly guilty of the crime charged and was properly tried and convicted.


2
Affirmed.